Name: Commission Regulation (EEC) No 2495/85 of 3 September 1985 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 9 . 85 Official Journal of the European Communities No L 237/7 COMMISSION REGULATION (EEC) No 2495/85 of 3 September 1985 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the fifth subparagraph of Article 1 6 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 2450/85 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2450/85 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2450/85 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 4 September 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 107, 19 . 4 . 1984, p . 1 . (3) OJ No L 232, 30 . 8 . 1985, p . 26 . No L 237/8 Official Journal of the European Communities 4. 9 . 85 ANNEX to the Commission Regulation of 3 September 1985 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description ' Refund 10.01 B I Common wheat and meslin for exports to :  Switzerland, Austria and Liechtenstein 35,00  other third countries 0 10.01 B II Durum wheat for exports to :  Switzerland, Austria and Liechtenstein 30,00  other third countries 40,00 10.02 Rye for exports to : l  Switzerland, Austria and Liechtenstein 0  other third countries 0 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein 52,00 I  Zone II b) 57,00  Japan  other third countries 0 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein   other third countries  10.05 B Maize , other than hybrid maize for sowing  10.07 B Millet  . 10.07 C Grain sorghum  ex 11.01 A Wheat flour :  of an ash content of 0 to 520 57,00 I  of an ash content of 521 to 600 57,00  of an ash content of 601 to 900 50,00  of an ash content of 901 to 1 100 46,00  of an ash content of 1 101 to 1 650 43,00  of an ash content of 1 651 to 1 900 38,00 4. 9 . 85 Official Journal of the European Communities No L 237/9 (ECU/ tonne) CCT heading No Description Refund ex 1 1.01 B Rye flour : I  of an ash content of 0 to 700 57,00  of an ash content of 701 to 1 150 57,00  of an ash content of 1 151 to 1 600 57,00  of an ash content of 1 601 to 2 000 57,00 11.02 A I a) Durum wheat groats and meal : I  of an ash content of 0 to 1 300 (') 188,00  of an ash content of 0 to 1 300 (2) 178,00  of an ash content of 0 to 1 300 159,00  of an ash content of more than 1 300 150,00 11.02 A lb) Common wheat groats and meal : l  of an ash content of 0 to 520 57,00 (') Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh. (2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh. N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977), as last amended by Regulation (EEC) No 501 /85 (OJ No L 60, 28 . 2. 1985).